CONCURRING OPINION.
Barber, Judge:
I concur in the foregoing opinion of my brother Martin and think that in addition thereto what follows is worthy of mention.
The term “machine tools” first appeared in paragraph 197 of the act of 1909, and was not in that act defined. Its meaning was first passed upon by this court in a carefully considered opinion in Myers v. United States (1 Ct. Cust. Appls., 226; T. D. 31260). The subject was reviewed in Sears v. United States (2 Id., 329; T. D. 32065), and it was held there that a machine tool connoted the application of power other than that of the operator. In United States v. Georgia Pulp & Paper Manufacturing Co. (3 Id., 410; T. D. 32998) it was said “that a machine working metal and capable of producing machines or parts thereof in a relatively finished condition would be a machine tool within the commercial meaning of that term.” United States v. Knauth (3 Id., 419; T. D. 32999), Surgical Supply Importing Co. v. United States (3 Id., 429; T. D. 33001), Knauth v. United States (3 Id., 435; T. D. 33003), United States v. Bernard, Judae & Co. (3 Id., 503; T. D. 33164), and Gallagher & Ascher v. United States (3 Id., 520; T. D. 33168) also involved the question of what were machine tools. Neuman & Schwiers Co. v. United States (4 Id., 64; T. D. 33310) and Favor, Buhl Co. v. United States (4 Id., 292; T. D. 33513) involved the same question.
In each case the article under consideration was ready for use as imported, and to operate it the application of power only was necessary.
*233From these oases the only rule of construction I can deduce is that the term “machine tool” in the common understanding was thought to mean a completed machine to which power other than that of the operator could be applied and that usually, though not always, such machines were designed to work upon metal. All these cases arose before the enactment of paragraph 165.
In that paragraph Congress defines the term “machine tools” to mean “any machine oper'ated by other than hand power which employs a tool for working on metal,” thereby limiting it to metalworking machines, which this court had not done, although it had suggested that commercially that characteristic was understood. It never had, however, been suggested or considered so far as can be concluded from the cases cited sufra, that a machine tool was anything less than a completed mechanism ready to perform its functions whenever power was applied thereto.
The language of the statutory definition “any machine * * * which employs a tool” necessarily implies that the machine is finished — ready to operate when the power is applied — and capable of performing its functions when the tool is supplied thereto. This traverse wheel grinder is at the most a tool or a part of a machine to be used in a machine tool. The fact that it contains a double worm, thread and an automatic device which compels an emery wheel to travel back and forth upon a steel shaft does not elevate it to the dignity of a machine. It is simply a mechanical device which can not function and to which power can not be applied until it is placed upon and connected with, i. e., made a part of the entirety, the machine tool. Any other finding I think is at variance with the conclusions reached by this court in the cases cited, tends to defeat the congressional intent, and is likely to cause uncertainty and confusion in the customs administration. Paragraph 165 includes with “machine tools” only such other machines as.are manifestly ready to operate when power is applied. The rule of ejusdem generis requires machine tools to be equally complete.